Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/11/2020.
Applicant’s election without traverse of Group I to claims 1-15 and 20-22 in the reply filed on 12/11/2020 is acknowledged.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 15/725,430 and 62/522,847 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  These applications fail to provide for any request or determine of a time frame as recited in claims 1 and 20 as such these claims will only be provided with a priority date of 03/26/2018 as supported by Application No. 62/648,229.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "optimize" in claim 20 is a relative term which renders the claim indefinite.  The term "optimize" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The “return of the dental impression kit” time frame is rendered unclear by the indefinite phrase “optimize”. There is no teaching in the instant specification of the term “optimize” in relation to any time frame in which the kit would be returned or how any recited time frame would be considered “optimize (d)”. The only recitation of the term “optimize” is used in relation to the forming of a treatment plan. For purposes of examination any prior art which provides for any time frame for return will be deemed to provide for the claim limitation.
 Any claim depending upon an indefinite claim is itself indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over SnapCorrectTrulyInvisibleAligners, herein SC1 (https://www.youtube.com/watch?v=yywqlDSabew, uploaded 07/27/2017, accessed 03/13/2021) in view of Snap Correct Impressions herein SC2(https://www.youtube.com/watch?v=vJqqrc9AL_s , published 10/06/2017, accessed 03/13/2021) with motivation provided by SnapCorrectSupportFAQ, herein SC3 (https://support.snapcorrect.com/support/solutions/articles/32000022084-what-does-the-return-by-sticker-date-mean-, published online 02/05/2018, accessed 03/13/2021). It should be noted that all references are products created and provide by the same company SnapCorrect.
Regarding claim 1, 2, 9, 10, and 20, SC1 provides receiving a request for a dental impression kit and sending the requested kit (SC1 pdf page 1, “order your impression kit”, video time stamp 0:43 when 
SC1 discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose that the method includes determining a time frame for the user associated with the request for the dental impression kit to return the impressions to the entity as per claim 1, nor where the time frame is based on a date upon which the request for the dental kit was received as per claim 2, nor regarding claim 9 where the return request is represented on a label positioned on the container, nor as per claim 10 the label being on the external surface of the container.
However, SC2 is a video of a similar impression kit provided by the SnapCorrect company including a container for impressions (Page 4 white box and trays) with a sticker label on the external surface of the box reading “please return by” (pages 2, 3, and 5 right side of flap of container) thus providing for a determination of a time frame for the kit to be “returned by” that would only be able to be generated based at least upon the date the request for the kit was made.
 Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of determining a time frame for the user to 
Regarding claim 11, SC1 further discloses where the dental impression kit includes a dental appliance configured to hold open the user’s lips to permit visualization of the user’s teeth, the appliance configured to be at least partially inserted within the user’s mouth (SC1 page 1 showing a lip retractors between the sticker and the container).
Regarding claim 13 and 14, SC1 further discloses where the container has a top layer and a bottom layer, where the top layer is removable to expose the bottom layer and that each layer has a dental assembly where one would be the initial assembly and the second would be the redundant assembly (SC page 1 showing one layer of trays in a plastic container layer above the lower layer).
Regarding claim 15, SC1 further discloses sending the user a plurality of dental aligners specific to the user and being configured to reposition one or more teeth of the user, the plurality of dental aligners being manufactured based on at least one of the initial and redundant impressions (SC1 pages 3-8 disclosing sending aligners to move a user’s teeth based on the impression kit from page 1).
Regarding claims 3-6, 21, and 22 SC1/SC2/SC3 discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose that the predetermined time for return was two weeks based upon the date which a request was received and/or the date upon which the kit was sent and/or the date upon which the user is estimated to have received the kit and/or a 
Regarding claims 7 and 8 SC1/SC2/SC3 discloses structure substantially identical to the instant application as combined above in as to claim 1, SC1 further disclosing the dental kit includes a container for returning the impressions and that the container is the same as the container used to ship the kit (SC1 page 1 showing the box with the kit and the resealing sticker “don’t forget to mail your impressions back”), but as combined does explicitly disclose that the method includes the return label in the kit.
However, SC2 is a video of a similar impression kit provided by the SnapCorrect company including a container for sending and returning the impressions (Page 1 and 2 white box) with a sticker label on the external surface of the box reading “return label already attached to the box”, pages 2, 3, and 5 left side of flap of container).
 Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of including the return mailing label on the container as taught by SC2 into the method including the container as taught by SC1 for the purpose taught by the same company SnapCorrect  on SC1 of remembering to mail back the impression as well as motivated by SC3 that further explains that “the sooner you get your kit back to us, the sooner we . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over SnapCorrectTrulyInvisibleAligners, herein SC1 (https://www.youtube.com/watch?v=yywqlDSabew, uploaded 07/27/2017, accessed 03/13/2021) in view of Snap Correct Impressions herein SC2(https://www.youtube.com/watch?v=vJqqrc9AL_s , published 10/06/2017, accessed 03/13/2021) with motivation provided by SnapCorrectSupportFAQ, herein SC3 (https://support.snapcorrect.com/support/solutions/articles/32000022084-what-does-the-return-by-sticker-date-mean-, published online 02/05/2018, accessed 03/13/2021) as combined above in regard to claim 1 and further in view of SnapCorrect Impression Evaluation herein SC4(https://support.snapcorrect.com/support/solutions/articles/32000019500-what-does-my-impression-evaluation-kit-include-, published 09/18/2017, accessed on 03/13/2021) It should be noted that all references are products created and provide by the same company SnapCorrect.
SC1/SC2/SC3 as combined discloses structure substantially identical to the instant application as discussed above, including the appliance to be placed in the mouth, but fails to explicitly disclose where the method includes receiving a photo of the teeth with the appliance.
However, SC4 discloses as FAQ about the same dental impression kit as sent in SC1 and discloses receiving by the company photo after the receiving of the kit (SC4 “information for uploading photos. Our team then evaluates both your photos and impression to determine if you are a good candidate).	
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of receiving photos of the teeth with the appliance as taught by SC4 into the method as taught by SC1/SC2/SC3 for the purpose of providing for the company providing the impressions and aligners to determine if the user is a “good candidate” for . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over SnapCorrectTrulyInvisibleAligners, herein SC1 (https://www.youtube.com/watch?v=yywqlDSabew, uploaded 07/27/2017, accessed 03/13/2021) in view of Snap Correct Impressions herein SC2(https://www.youtube.com/watch?v=vJqqrc9AL_s , published 10/06/2017, accessed 03/13/2021) with motivation provided by SnapCorrectSupportFAQ, herein SC3 (https://support.snapcorrect.com/support/solutions/articles/32000022084-what-does-the-return-by-sticker-date-mean-, published online 02/05/2018, accessed 03/13/2021) as combined above in regard to claim 1 and further in view of Hunt et al. (JamesHunt SmileDirectClub impression kit, https://www.youtube.com/watch?v=3u2Kl9MpheY, uploaded 01/16/2017, accessed online 03/13/201)
SC1/SC2/SC3 as combined discloses structure substantially identical to the instant application as discussed above, including the appliance to be placed in the mouth, but fails to explicitly disclose where the method includes receiving a photo of the teeth with the appliance.
However, Hunt discloses a method of taking impressions in order to create/receive custom aligner trays (page 1 “impression kit”, “smile direct club will create your aligner trays”) with a step of receiving a photo of the user’s mouth with the dental appliance positioned at least partially within the user’s mouth (Hunt page 16 taking photos with appliance in mouth, and uploading the photos to the company page 15) the photos used to create the aligners (page 10 denoting the photos need to show the “Whole picture”). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of receiving photos of the teeth with the appliance as taught by Hunt into the method as taught by SC1/SC2/SC3 for the purpose of the pictures . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        03/13/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772